DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Applicant’s amendments and arguments filed 16 February 2021 have been entered and considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites that the piezo-electric micro device comprises a detector is an acoustic signal receiver capable of detecting an acoustic signal.  Claim 13 further recites that the piezo-electric micro device detects the mechanical, acoustical or electric property and converts the mechanical, acoustical or electric property to generate an electric or mechanical response, and transferring the electric, acoustical or mechanical response.  First, the claim lacks antecedent basis for “the mechanical, acoustical or electric property”.  acoustical or mechanical response.  There is insufficient antecedent basis in the claim for transferring the acoustical response, since the claim does not recite generating an acoustical response.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-8 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lu et al. (US 2005/0116263) in view of Lieber et al. (US 2010/0112546) further in view of Oleynik (US 2008/0108164).
Lu et al. teach a method for detecting an electric property of a biological subject comprising: providing a piezoelectric micro-device comprising: 
a substrate (par. 34; 22, Fig. 2); 
a piezoelectric material forming a probe with a supporting point in the micro-device (ZnO nanotip array each nanotip forms a probe and the ZnO nanotips can be made piezoelectric, par. 5; 12, Fig. 2); 
an electronically conductive material (metal electrodes/contacts, 27, Fig. 2; par. 35); 
a material that is neither piezoelectric nor electronically conductive (gate insulator is made of silicon dioxide which is not conductive and is amorphous and therefore not piezoelectric, par. 34-35; 26, Fig. 2), 
wherein the piezoelectric material is placed between the electronically conductive material (ZnO nanotips, 12, are positioned between the metal electrodes/contacts, 27, Fig. 2), and 
the material that is neither piezoelectric nor electronically conductive is placed between the substrate and the piezoelectric material (material that is neither piezoelectric nor electronically conductive, 26, is placed between the substrate, 22, and the piezoelectric material, 12, Fig. 2); 
wherein an end portion of the probe extends out from the supporting point and the end portion is substantially free from any materials (nanotips are extending from the 
contacting the piezoelectric micro-device with the biological subject to be detected (reaction between ZnO tips and the target indicates contact between the piezoelectric microdevice and the sample, par. 26; biological sensor indicates a biological subject, par. 24), wherein the piezoelectric micro-device detects an electric property of the biological subject upon contacting it and converts the electric property to generate an electric response (par. 30).  
Lu et al. fail to teach a material that is neither piezo-electric nor electronically conductive surrounding the end of portion of the piezoelectric probe without contact and transferring the electrical response through the electrically conductive material to a recording device or data analyzer.
Lieber et al. teach a method of detecting an electric property of a biological subject comprising providing a field effect transistor that is placed between a glass material which is neither piezoelectric nor electronically conductive, wherein the material that is neither piezoelectric nor electrically conductive surrounds the FET without contact (sensor is positioned between and upper and lower substrate that are made from glass, which is neither piezoelectric nor electronically conductive, therefore the FET is considered to be between the non-piezoelectric/non-electronically conductive glass material and the channel surrounds, without contacting, the sensor, par. 197-199, Fig. 7A; sensor is a FET device, par. 201), wherein the FET has a binding agent 
Oleynik teaches a method of transferring an electrical response generated through contacts to source and drain regions of a field effect transistor to a data analyzer (digital signal processor analyzes differential output signature, par. 6; connection to source and drain contacts provides transfer of the signal to the processor, par. 43; Fig. 5B), in order to provide data analysis of an output signal generated from a target interaction to identify a target type (par. 43).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include in the micro-device comprising a field effect transistor with a substrate, a piezoelectric material and a material that is neither piezoelectric nor electronically conductive in the method of Lu et al., a microfluidic channel made from a material that is neither piezoelectric nor electronically conductive in which the FET is placed between and surrounds the FET without contact as taught by Lieber et al., in order to provide a sample flow path for contacting the field effect transistor with a sample (Lieber, par. 199).  It is noted that the rejection relies on including the entire FET of Lu positioned in the microchannel of Lieber.  The FET of Lu has part of the material that is neither piezoelectric nor electronically conductive placed between the substrate and piezoelectric material.  So it follows that when the FET of Lu is positioned in a microchannel made of a material that is neither piezoelectric nor electronically conductive of Lieber, the resulting micro device has both a) part of the material that is neither piezoelectric nor electronically conductive placed between the substrate and piezoelectric material and b) the end portion of the probe surrounded without contact by 
It would have further been obvious to one having ordinary skill in the art at the time the invention was made to include in the method of Lu et al. in view of Lieber et al., transferring the electric response generated through the electrically conductive material to a processor that serves as a recording device and data analyzer as taught by Oleynik, in order to provide storage and analysis of electrical signals from the FET (par. 43, Oleynik).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Lu, Lieber and Oleynik are similarly drawn to field effect transistors having binding agents immobilized thereto for detection of a target in a biological sample.

With respect to claim 2, Lu et al. teach using a cleaning fluid to remove deposits of the biological subject (par. 60).
With respect to claims 5 and 7, Lu et al. teach the micro device further comprising an additional probe that is piezoelectric (plurality of nanotips, each nanotip is a probe, 12, Fig. 2; par. 26; nanotipes are piezoelectric, par. 22) and each probe contacts the biological subject to be tested and causes the biological subject to respond by generating a signal (par. 21).
With respect to claim 6, Lu et al. teach the detector is an acoustic signal receiver capable of detecting an acoustic signal and the additional probe being an acoustic 
With respect to claim 8, Lu et al. teach the signal generated by the biological is delivered to and detected by the detector (change in current is delivered to the source and drain via the channel and detected by the source and drain regions, par. 36).

Allowable Subject Matter
Claims 4, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art combination of Lu, Lieber and Oleynik teaches the claimed micro device having a detector that detects electrical signals, but fail to teach the detector being an acoustic signal receiver as required by claims 4, 9 and 10.

Response to Arguments
Applicant’s arguments, filed 16 February 2021, with respect to the rejections under 35 USC 112a have been fully considered and are persuasive in light of the amendments to claim 1.  The previous rejections under 35 USC 112a have been withdrawn. 
Applicant's arguments regarding the rejections under 35 USC 103 have been fully considered but they are not persuasive.  Applicant argues that Lu fails to teach a piezoelectric material that is placed between the electronically conductive material and 
Applicant further argues that Lu fails to disclose the newly added limitation of at least part of the material that is neither piezoelectric nor electronically conductive placed between the substrate and the piezoelectric material.  Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record because Lu teaches a portion of the material that is neither piezoelectric nor electronically conductive (26, Fig. 2) positioned between the substrate (22, Fig. 2) and the piezoelectric material (12, Fig. 2).
Applicant argues that Lieber teaches a FET in a microchannel while the instant claims are drawn to a piezoelectric micro detector without its surrounding channel.  Applicant’s argument has been considered, but does not overcome the rejection of record because the features upon which applicant relies (i.e., a micro detector without its surrounding channel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instant claims use open claim language “comprising” and therefore do not exclude the presence of additional elements, including a microchannel.  Nowhere in the instant claims is the presence of a microchannel as part of the piezoelectric micro detector excluded.  

Applicant argues that Oleynik fails to teach the piezoelectric material placed between the electronically conductive material and the material that is neither piezoelectric nor electronically conductive and at least part of the material that is neither piezoelectric nor electronically conductive placed between the substrate and the piezoelectric material.  Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record because Oleynik is not relied upon for teaching these limitations.
A new ground(s) of rejection is made under 35 USC 112b and is necessitated by amendment in response to new claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/MELANIE BROWN/           Primary Examiner, Art Unit 1641